Citation Nr: 0310714	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-18 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 

 
REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his/her claim for a 
benefit under a law administered by VA.  See 38 U.S.C.A. § 
5103A (West Supp. 2002).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The VCAA and its 
implementing regulations include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Also see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

A review of the claims folder reveals that the veteran 
submitted a claim for service connection for a left shoulder 
disability in November 1998.  The RO granted service 
connection and a noncompensable rating for a left shoulder 
disability by rating action in May 1999.  The veteran 
disagreed with the noncompensable rating assigned and the RO 
issued at statement of the case in August 1999.  The veteran 
perfected her appeal in September 1999.  A supplemental 
statement of the case was issued in April 2002 and the RO 
certified the veteran's appeal to the Board in August 2002.  
However, the VA has not sent the veteran notification of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate her claim.  
Furthermore, the VA has not notified the veteran of which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  See VCAA 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107). 

As the veteran has appealed the initial rating assigned, VA 
must evaluate this disability based on all the evidence of 
record; and may assign separate ratings for separate periods 
of time based on facts found; a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The veteran's representative issued an informal hearing 
presentation in April 2003.  The representative asserted that 
the December 2002 VA examination of the veteran's left 
shoulder was inadequate for rating purposes.  He noted that 
rating examinations must indicate the functional loss due to 
pain on motion, fatigue, incoordination, and weakness as 
required by 38 C.F.R. §§ 4.40 and 4.45.  He also noted that 
the rating examination failed to indicate whether pain or 
weakness could limit functional ability when the service-
connected disability is used repeatedly over time.  After 
reviewing the December 2002 VA examination report, the Board 
finds that the December 2002 report does not indicate the 
extent of left shoulder motion with pain, and the extent 
without pain.  The veteran also reported flare-ups during 
cold weather, but the examiner did not make any comment as to 
any decreased range of motion of the veteran's left arm 
during flare-ups or upon repeated use.  The Board therefore 
finds that a new VA examination of the left shoulder is 
required.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).   

Accordingly, this case is REMANDED for the following:

1.  The RO should send the veteran a 
letter which informs her of what 
information and medical or lay evidence, 
not previously submitted, that is 
necessary to substantiate her claim, and 
which notifies the veteran of which 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA.

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and extent of her left 
shoulder disability at issue.  The claims 
file should be provided to the examiner 
for review prior to the examination.  All 
indicated tests and studies should be 
performed.  The examiner should perform 
tests of joint motion against varying 
resistance.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use of the left 
shoulder should be described.  The 
examiner should be requested to identify 
any objective evidence of pain and all 
functional loss of the left shoulder due 
to pain.  The examiner should 
specifically indicate the range of left 
arm motion performed without pain and the 
range of motion accompanied by pain.  
This examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
of the left arm/shoulder on repeated use 
or during flare-ups, and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  The examiner should also 
provide an opinion concerning the impact 
of the service-connected left shoulder 
disability on the veteran's ability to 
work.  Reasons and bases for all opinions 
expressed should be provided.  The 
rationale for all opinions expressed 
should be explained.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, if it does not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

4.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claim for a 
compensable initial rating for a left 
shoulder disability.  The RO should 
consider application of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 regarding 
limitation of motion of the left arm, 
38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  See DeLuca.  When readjudicating 
the claim the RO must also take into 
consideration of the applicability of 
staged ratings.  See Fenderson.  The RO 
should also consider whether the case 
should be forwarded to the Director of 
the VA Compensation and Pension Service 
for extra-schedular consideration.  

5.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and her 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case must consider all the evidence 
submitted since the April 2002 
supplemental statement of the case and 
must recite all the applicable laws and 
regulations, including those pertaining 
to the VCAA.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




